 54DECISIONSOF NATIONALLABOR RELATIONS BOARDJoslynMfg. and Supply Co.andUnited Steel-workers of America,AFL-CIO,Petitioner. Case13-RC-1 1332April 26, 1968DECISION AND ORDER DIRECTING HEARINGBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSPursuant to a Stipulation for Certification UponConsent Election approved on November 28, 1967,an election by secret ballot was conducted onDecember 21, 1967, under the direction and super-vision of the Regional Director for Region 13amongthe employees in the stipulated unit. At theconclusionof the election, the parties werefurnished with a tally of ballots which showed thatof approximately 746 eligible voters, 680 cast bal-lots, of which 277 were for, and 397 against, thePetitioner, and 6 cast challenged ballots. The chal-lenged ballots were insufficient in number to affectthe results of the election. Thereafter, the Peti-tioner filed timely objections to conduct affectingthe results of the election.In accordance with the National LaborRelationsBoard Rules and Regulations, the Regional Direc-tor conducted an investigation and, on February 16,1968, issued and duly served upon the parties hisreport on objections. In his report, the RegionalDirector recommended that objections 1, 2, 4, and5 be overruled, and that objection 3 be sustained,and that the election therefore be set aside. Hefurther found that objection 6, which alleged thatduring the critical period the Employer had inter-feredwith the election by interrogating andthreateningemployees, raised substantial andmaterial issues affectingthe results of the election,which could best be resolved by a hearing. How-ever, he recommended thata hearingbe held onlyin theevent the Board found, contrary to his deter-mination,thatobjection3hadnomerit.Thereafter, the Employer and Petitioner respective-ly filed timely exceptions to the Regional Director'sreport, and supporting briefs. Petitionerlater alsofiled a "Motion to Admit New Evidence," and the' In the absence of exceptions,we adopt,pro forma,theRegionalDirector's recommendation that objection 2 be overruled.We furtheradopt his recommendations that objectionsI, 4, and 5 beoverruled, as wefind that Petitioner's exceptionstheretoraise no material issues of law orfact warranting reversal of the Regional Director's recommendations Inoverruling objection4, we have takenadministrativenotice that, on April8, 1968,following thePetitioner's appealfrom theRegional Director'sdismissal ofthe unfair labor practice charge filed by Petitioneralleging asviolations of Section 8(a)(2) and(1) of the Actthe identicalconduct form-Employer then filed a motion to strike the Petio-tioner'smotion.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaningof the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section9(b) of the Act:All regular permanent full-time and part-timeproduction and maintenance employees in-cluding plant clerical employees and helpersemployed by the Employer at its MorganStreet, Chicago, Illinois, division, but excludingoffice clerical employees, maintenance electri-cians, professional employees, guards, and su-pervisors, as defined in the Act.5.The Board has considered the RegionalDirector's report on objections and finds merit inthe Employer's exceptions to the Regional Direc-tor'srecommended finding that the conductalleged by objection 3 warranted setting the elec-tion aside.'Objection 3 is based upon the content of 15 signsposted by the Employer throughout its plant duringthe critical preelection period in support of its cam-paign for a "No union" vote. These signs, 24 by 30inches, contained a representation of a votingbooth with an eagle seal on one part, two boxes,one designated"YES," and the other "NO," withthe latter box containing an "X"; and the followingmessage:"Your vote is absolutely secret. Re-gardless of union cards, you are 100% free to voteno union.FOR NO DUES-NO FEES-NOSTRIKES VOTE NO UNION." The words "absolu-ing thesubject ofobjection 4, the General Counsel denied the Petitioner'sappeal and affirmed the Regional Director's dismissal of the charge.The General Counsel's April 8 ruling,as above described,removes thebasis for the Petitioner'smotion to admit new evidence. By the aforesaidmotion,Petitioner sought to show that at the time the Petitioner filed thatmotion,its above-described appeal to the General Counsel was still pend-ing.We find it unnecessary to rule on either the Petitioner's "Motion toAdmit New Evidence"or the Employer's motion to strike the Petitioner'smotion.171 NLRB No. 23 JOSLYN MFG. AND SUPPLY CO.tely secret" and the "X" were in red; the words "noUnion" and the seal were printed in white cutoutson a red box and booth respectively; and theremainderof the printed matter was in black.The Regional Director found that these signswere posted in violation of ourAlliedElectricProductsrule.'We do notagree.The signs did notreproduce a document that purports to be a copy ofthe Board's official secret ballot. Nor do we believethat thesigns,considered in their entirety, mayreasonably be construedas suggestingdirectly or byimplication that the UnitedStates Government sup-ported the casting of a "NO" vote bythe eligibleemployees.'We conclude, accordingly, that theEmployer's conductin postingthe above-describedsigns doesnot warrant setting theelection aside.However, we agree with the Regional Directorthat the conduct alleged in objection6 raisesmaterial and substantialissuesaffecting the electionwhich can best be resolved by a hearing. We shall,accordingly, direct that a hearing be held. As weare administratively advised that the conduct al-leged in support of objection 6 is also the subject ofa complaint issuedagainst theEmployer in Case13-CA-8193 and that a hearing on that complainthas been scheduled, we shall further provide thattheRegional Director may consolidate the twoproceedings for hearing.ORDERIt is hereby ordered that a hearing be held for thepurpose of receiving evidence to resolve the issues2Allied Electric Products,109 NLRB 127055raised by objection 6. Such hearing may be con-solidatedwith the hearing scheduled in Case13-CA-8193, to be held before a Trial Examiner tobe designated by the Chief Trial Examiner. In theevent that the unfair labor practice proceeding isdisposedofwithout a hearing, the RegionalDirector for Region 13 is authorized to designate aHearing Officer to conduct a hearing on objection6.IT IS FURTHER ORDERED that the Trial Examiner,or the Hearing Officer as the case may be, who isdesignated for the purpose of conducting the hear-ing, shall prepare and cause to be served on theparties a report containing resolution of the credi-bility of witnesses, findings of fact, and recommen-dations to the Board as to the disposition of said is-sues.Within the time prescribed by the Board'sRules and Regulations, any party may file with theBoard in Washington, D.C., an original and sevencopies of exceptions thereto. Immediately upon thefiling of such exceptions, the party filing the sameshall file a copy with the Regional Director. If noexceptions are filed thereto, the Board will adoptthe recommendations of the Trial Examiner, or theHearing Officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to theRegionalDirector for Region 13 for the purpose of arrangingsuch hearing, and that the said Regional Directorbe, and he hereby is, authorized to issue noticethereof.3CfRett Electronics, Inc ,169 NLRB 1111,Aragon Mills, etc , 135NLRB 859,Reflector Hardware Corp121 NLRB 1544, 1547